Title: From Alexander Hamilton to Richard Harison, 5 January 1793
From: Hamilton, Alexander
To: Harison, Richard



Philadelphia January 51793
Dear Sir

Mr. Le Roy has not yet appeared, with the Powers and Receipts mentioned in your letter of the 31 of December. Every practicable facility will be given to the business, when it comes forward. But I believe, according to the course of the Treasury, a Certificate, not money, will be given for the ballance.
Your account is returned with directory remarks upon it. I am sorry you should have the trouble of so many different applications; but the course of public business requires it.
I am more sorry that we have been deprived of the pleasure of seeing you. Every friend I see, from a place I love, is a cordial to me—and I stand in need of something of that kind now and then.

The triumphs of Vice are no new things under the sun. And I fear, ’till the Millenium comes, in spight of all our boasted light and purification—hypochrisy and Treachery will continue to be the most successful commodities in the political Market. It seems to be the destined lot of Nations to mistake their foes for their friends; their flatterers for their faithful servants.
Adieu Believe me with true esteem and regard
Your obedient ser

A Hamilton
Richard Harrison EsqrNew York

